Memorandum by the Court.
Order modified in the exercise of discretion so as to continue, pending final determination of these proceedings, that part of the original stay which protected petitioners from prosecution under section 6561 (subd. 1, par. d, el. [i]) of the Education Law without prejudice, however, to a motion to vacate the same in the event that the proceedings shall not be promptly brought on for determination and, as so modified, affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.